Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claim(s) 1-10, 18-20 is/are allowed.

The following is an examiner’s statement of reasons for allowance:
The elements of independent claim(s) 1, 18 were not found through a search of the prior art, nor were they considered obvious by the examiner. In particular, among the prior art of records, US 20190079835 A1 (fig 1: 40, 13, 15; par 9, 14, 18, 43, 47-49, 61), US7174483B2 (fig 1: 5, 6, 1, 8, 2; claim 6, 8) do/does not teach or suggest, in combination with the remaining limitations:
As in claim 1, “an interface circuit adapted to be coupled to a bus having a predetermined protocol; a timer; and a controller coupled to said interface circuit and said timer, wherein: in response to a startup signal, said controller starts said timer and generates an initial question; in response to receiving an initial answer and an initial data code from said bus, said interface circuit calculates an expected data code and compares said expected data code to said initial data code; in response to a mismatch between said expected data code and said initial data code, said interface circuit provides a bus error signal to said bus; and in response to a match between said expected data code and said initial data code, said interface circuit provides said initial answer and said initial data code to said controller, and said controller subsequently compares said initial answer with said initial question, wherein: in response to a match between said initial answer and said initial question, said controller resets said timer and stores said initial data code as a subsequent question; and in response to a mismatch between said initial answer and said initial question, the system watchdog timer performs a remedial action of the circuit.”
As in claim 18, “creating an initial question; starting a timer of the system watchdog timer; receiving an initial answer and an initial data code; calculating an expected data code in response to said initial question; comparing said initial data code to said expected data code; in response to a mismatch between said initial data code and said expected data code, generating a bus error signal; and in response to a match between said initial data code and said expected data code, comparing said initial answer to said initial question, wherein: in response to a match between said initial answer and said initial question, resetting said timer and storing said initial data code as a subsequent question; and in response to a mismatch between said initial answer and said initial question, performing a remedial action of the data processing system.”

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows: 
(In the claims)
(Canceled) Claims 11-17
4. The circuit of claim [[10]] 1
10. The circuit of claim [[10]] 1

Authorization for this examiner’s amendment was given in an interview with Polansky, Paul on 8-12-2022.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATHERINE LIN whose telephone number is (571)431-0706. The examiner can normally be reached Monday-Friday; 8 a.m. - 5 p.m. EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bryce Bonzo can be reached on (571) 272-3655. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KATHERINE LIN/Primary Examiner, Art Unit 2113